DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/26/21 (hereinafter “07/26/21 Amendment") has been entered, and fully considered. 

Response to Amendment
3.	In the 07/26/21 Amendment, claims 1, 3, 5, 6, & 13 were amended, claim 9 was cancelled (claims 11 & 28 were cancelled in one or more prior Amendments), and claims 34 & 35 were newly added.  Therefore, claims 1-8, 10, 12-27, & 29-35 are now pending in the application (and claims 14-27 remain withdrawn from further consideration).  
4.	The 07/26/21 Amendment has overcome the claim objections and the rejections under §§ 112(b) & 103 previously set forth in the Final Office Action mailed 04/27/21 (“04/27/21 Action”). 
5.	The prior rejections under § 103 have been updated to address the new claim limitations, and maintained. 


Claim Objections
7.	Claim 34 is objected to because of the following informalities:  
	a.	In claim 34, lines 2-3, the recitation of “comprising connecting a power cable” should instead recite --comprises connecting a power cable-- for grammatical reasons.  
b.	In claim 34, line 3, the recitation of “the electrosurgical generator” should instead recite --the electrosurgical power generator-- to be consistent with the prior recitation in the claim. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
8.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

9.	Claims 1-8, 10, 12, 13, & 29-34 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
10.	Claim 1 recites the limitation “within said motor unit:” in line 13 of the claim, followed by the method steps/operations of “comparing…” (line 14), “enabling” (line 17), and “conducting” (line 22), thereby indicating that these method steps are performed “within said motor unit.”  However, it is not clear how the third step of “conducting” can be performed “within said motor unit” when the recited first and second electrical conduction pathways include components positioned/located outside of the motor unit.  As such, claim 1 is indefinite since it is not clear 
11.	Claims 2-8, 10, 12, 13, & 29-34 are rejected as ultimately depending from a claim (claim 1) rejected under 35 U.S.C. 112(b).
12.	Claim 2 recites the limitation “said conducting electrical current through said first electrical conduction pathway” in lines 1-2.  There is insufficient antecedent basis for this recitation in the claim.
13.	Claim 2 additionally recites the limitation “said conducting electrical current through said second electrical conduction pathway” in lines 5-6.  There is insufficient antecedent basis for this recitation in the claim.
14.	Claim 13 is rejected as ultimately depending from a claim (claim 2) rejected under 35 U.S.C. 112(b).

Claim Rejections - 35 USC § 103
15.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

16.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
17.       Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2013/0123783 to Marczyk et al. (“Marczyk”) in view of U.S. Patent Application Publication No. 2017/0119452 to Ellman et al. ("Ellman").
18.	Regarding claim 35, Marczyk teaches a method of using an electrosurgical system including: 
at least one surgical mechanical arm [shaft (16) composed of an articulating portion (18) and a non-articulating portion (20) - ¶[0056]; FIG. 1] comprising an electrosurgical tissue- manipulating tool [end effector (12) including opposing jaw members (40) and (42) - ¶[0062]; FIG. 2] positioned at a distal end of said at least one surgical mechanical arm [¶’s [0056], [0061], [0062]], and 
a motor unit [housing or body (14) (¶’s [0056], [0057]; FIG. 1) and its constituent components, including steering unit (22) and its constituent components (¶’s [0056]-[0058], [0114]; FIGS. 1, 19); NOTE: as broadly as claimed, the claim currently sets forth no limitations delineating the “structure” of the claimed motor unit; as such, any enclosure that includes a motor, such as housing (14), can broadly be considered a “motor unit”] configured to operably attach to a proximal end of said at least one surgical mechanical arm [shaft (16) connects to housing (14) and its steering unit (22) - ¶[0056], [0114]; FIGS. 1, 19] and to actuate movement of said at least one surgical mechanical arm [e.g., ¶’s [0058], [0114]-[0117]], said method comprising: 
removably attaching said proximal end of said at least one surgical mechanical arm [(16)] to said motor unit [housing (14)] [Marczyk teaches that the overall device (10) may be fully 
connecting said motor unit [housing (14)] to an electrosurgical power generator [¶’s [0057], [0059], [0060]; FIG. 1] to enable supply of electrosurgical power via said motor unit [(14)] to said at least one surgical mechanical arm [(16)] [clearly shown in FIG. 1] [NOTE: Marczyk teaches that shaft (16) contains activation members like wires, rods, cables, etc. for delivering energy to end effector (12) (see ¶[0056]), and that drive rod (46), which extends through at least articulating portion (18) of shaft (16), also carries a second electrical potential to jaw member (42) (see ¶’s [0063], [0068], FIGS. 4-8).  Since shaft (16) connects to steering unit (22) of housing (14) at its proximal end (see ¶[0056]; FIG. 1), and may form an integrated unit with components of steering unit (22) of housing (14) (see ¶[0114]), and carries energy delivery members there-through, it is the Examiner’s position that, as broadly as claimed, the electrosurgical power generator supplies power “via” (or by a route that touches or passes through; or by way of) the motor unit [(14)] to said at least one surgical mechanical arm [shaft (16)]];
within said motor unit [housing (14)]: 
enabling electrosurgical power supply to said at least one surgical mechanical arm [see ¶’s [0056], [0057], [0059], [0060], [0063], [0068]; FIGS. 1, 4-8]…; and
conducting said electrosurgical power supply to said electrosurgical tissue- manipulating tool at said distal end of said at least one surgical arm [this occurs via, e.g., an electrical lead – see ¶’s [0065] & [0068] (“An electrical lead (not shown) carries a first electrical potential to jaw member 40…”); see also ¶’s [0056], [0059], [0060]; and/or drive rod (46) - ¶’s [0063], [0068] (“a second electrical potential is transferred through drive rod 46 (or, alternatively, the above mentioned sleeve) to jaw member 42”); see also ¶’s [0059], [0060]].
TYPE/MODE COMPARISON 
within said motor unit [control system (24) is positioned “within” housing (14) - as clearly seen in FIG. 1].
Marczyk does not, however, teach: 
comparing, using [the] processor, a type of electrosurgical power supplied with a desired electrosurgical operational mode selected for said at least one at least one surgical mechanical arm; [and] 
enabling electrosurgical power supply to said at least one surgical mechanical arm only if said type of electrosurgical power supplied matches said desired electrosurgical operational mode, wherein said enabling comprises transferring said electrosurgical power supply via a dedicated relay configured within said motor unit.  
Ellman, in a similar field of endeavor, teaches a controller or main microprocessor (12) [¶’s [0035]-[0038]; FIG. 1] that receives, as input, a user selection (16) for a number of operating parameters which are used to operate a surgical instrument, and which may include, but are not limited to, a surgical mode of operation [i.e., a “desired electrosurgical operational mode”], a power setting, and a power mode [¶[0086]].
            Ellman additionally teaches that a mode test is executed to verify that output RF power (based on the input of user selection (16)) matches the expected values of mode control program (26) of controller (12) (i.e., a “comparison” is made) [¶[0087]].  When verified, power is delivered to the electrosurgical handpiece [¶[0087]].   
Further, it is the Examiner’s position that, as broadly as claimed, mode tester circuit (50) in Ellman [see, e.g., ¶’s [0045], [0087]; FIG. 1] comprises a dedicated relay (switch) in that it directs output RF power appropriately based on mode of power selected and verified, via switching between the appropriate transformer [note also that the functionality performed by 
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Marczyk to include the operations of comparing, using [the] processor, a type of electrosurgical power supplied with a desired electrosurgical operational mode selected for said at least one at least one surgical mechanical arm; [and] enabling electrosurgical power supply to said at least one surgical mechanical arm only if said type of electrosurgical power supplied matches said desired electrosurgical operational mode, wherein said enabling comprises transferring said electrosurgical power supply via a dedicated relay configured within said motor unit, as a safety precaution, in order to verify that the correct mode was activated based on the selected user input [Ellman, ¶[0087]], and to prevent unnecessary damage to tissue or injury to a patient or surgical personnel based on the delivery of an output power level that is unexpected.   

19.       Claims 1-5, 10, 12, 13, & 29-34 are rejected under 35 U.S.C. 103 as being unpatentable over Marczyk in view of U.S. Patent No. 5,697,949 to Giurtino et al. (“Giurtino”), and further in view of Ellman.
20.	Regarding claim 1, Marczyk teaches a method of using an electrosurgical system including: 
at least one surgical mechanical arm [shaft (16) composed of an articulating portion (18) and a non-articulating portion (20) - ¶[0056]; FIG. 1] comprising an electrosurgical tissue- manipulating tool [end effector (12) including opposing jaw members (40) and (42) - ¶[0062]; FIG. 2] positioned at a distal end of said at least one surgical mechanical arm [¶’s [0056], [0061], [0062]], and 
NOTE: as broadly as claimed, the claim currently sets forth no limitations delineating the “structure” of the claimed motor unit; as such, any enclosure that includes a motor, such as housing (14), can broadly be considered a “motor unit”] configured to operably attach to a proximal end of said at least one surgical mechanical arm [shaft (16) connects to housing (14) and its steering unit (22) - ¶[0056], [0114]; FIGS. 1, 19] and to actuate movement of said at least one surgical mechanical arm [e.g., ¶’s [0058], [0114]-[0117]], said method comprising: 
removably attaching said proximal end of said at least one surgical mechanical arm [(16)] to said motor unit [housing (14)] [Marczyk teaches that the overall device (10) may be fully or partially disposable depending upon a particular purpose or to achieve a particular result, which includes the proximal end of the shaft being selectively and releasably engageable with the housing - see ¶[0100]];            
connecting said motor unit [housing (14)] to an electrosurgical power generator [¶’s [0057], [0059], [0060]; FIG. 1] to enable supply of electrosurgical power via said motor unit [(14)] to said at least one surgical mechanical arm [(16)] [clearly shown in FIG. 1] [NOTE: Marczyk teaches that shaft (16) contains activation members like wires, rods, cables, etc. for delivering energy to end effector (12) (see ¶[0056]), and that drive rod (46), which extends through at least articulating portion (18) of shaft (16), also carries a second electrical potential to jaw member (42) (see ¶’s [0063], [0068], FIGS. 4-8).  Since shaft (16) connects to steering unit (22) of housing (14) at its proximal end (see ¶[0056]; FIG. 1), and may form an integrated unit with components of steering unit (22) of housing (14) (see ¶[0114]), and carries energy delivery members there-through, it is the Examiner’s position that, as broadly as claimed, the electrosurgical power or by a route that touches or passes through; or by way of) the motor unit [(14)] to said at least one surgical mechanical arm [shaft (16)]];
within said motor unit [housing (14)]: 
enabling electrosurgical power supply to said at least one surgical mechanical arm [see ¶’s [0056], [0057], [0059], [0060], [0063], [0068]; FIGS. 1, 4-8]…; and
conducting said electrosurgical power supply to said electrosurgical tissue-manipulating tool through:
a first electrical conduction pathway comprised of an elongate wire or cable [an electrical lead – see ¶’s [0065] & [0068] (“An electrical lead (not shown) carries a first electrical potential to jaw member 40…”); see also ¶’s [0056], [0059], [0060]] extending through an inner lumen defined by a tubular body of said at least one surgical mechanical arm [¶’s [0056], [0059], [0060], [0065], [0068]; FIG. 1]; and  
a second electrical conduction pathway [drive rod (46) - ¶’s [0063], [0068] (“a second electrical potential is transferred through drive rod 46 (or, alternatively, the above mentioned sleeve) to jaw member 42”); see also ¶’s [0059], [0060]].
A.        SECOND CONDUCTION PATHWAY 
As noted above, Marczyk teaches conducting electrical current through a second electrical conduction pathway.  Examiner contends that Marczyk also teaches the following emphasized limitation:
a second electrical conduction pathway comprised of one or more elongate portions of said tubular body itself.  
Particularly, as broadly as claimed, and with reference to FIGS. 4-8, drive rod (46) extends through at least articulating portion (18) of the surgical mechanical arm [(16)], is “elongate,” and can therefore be considered an elongate portion of the tubular body itself [see ¶’s [0059], [0060], [0068]; FIGS. 4-8].
However, solely in the interest of compact prosecution, and assuming arguendo that an element extending through a tubular body does not comprise a portion of the body itself (which Examiner does not concede), it is noted that use of a tubular body itself as a conduction pathway to a conductive end effector was well known in the art, before the effective filing date of the claimed invention.
            For example, Giurtino, in a similar field of endeavor, teaches bipolar surgical forceps [col. 1, ll. 7-11], wherein walls of the elongate body itself provide a first conduction pathway to a first conductive end effector, and a wire provides a second conduction pathway to a second conductive end effector.  Particularly, with regard to FIG. 4, bipolar forceps (10) includes a hollow conductive tube (12).  A distal end (16) of conductive tube (12) makes an electrical connection with a first conductive end effector (60) for supplying energy thereto [col. 3, ll. 29-34; col. 4, ll. 47-51].  Stated another way, the walls of tubular conductive tube (12) supply current to end effector (60).  Additionally, a conductive wire (18), provided with an insulating sheath (28), extends through conductive tube (12) to provide an electrical connection with a second conductive end effector (62) for supplying energy thereto [col. 3, ll. 29-40; col. 4, ll. 15-23; col. 4, ll. 47-51].  
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Marczyk such that the second electrical conduction pathway [be] comprised of one or more elongate portions of said tubular body itself (i.e., the walls of joints (18a) of articulation portion (18) of shaft (16), and the walls of non-articulating portion (20) of shaft (16) - ¶’s [0070], [0056]; FIGS. 1-3), since use of an elongate body itself as an electrical current pathway, for example, helps to reduce the number of components extending through the lumen of the elongate body, thereby enabling the elongate body to have a smaller diameter.  Further, such a modification amounts merely to the substitution of one known conduction pathway configuration for another, yielding predictable KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).
            B.        TYPE/MODE COMPARISON 
Finally, Marczyk teaches a processor [control system (24), which may include a “programmable microprocessor” - ¶[0057]; FIG. 1] within said motor unit [control system (24) is positioned “within” housing (14) - as clearly seen in FIG. 1]. 
The combination of Marczyk and Giurtino as set forth above, however, does not teach: 
comparing, using [the] processor, a type of electrosurgical power supplied with a desired electrosurgical operational mode selected for said at least one at least one surgical mechanical arm; [and]
enabling electrosurgical power supply to said at least one surgical mechanical arm only if said type of electrosurgical power supplied matches said desired electrosurgical operational mode, wherein said enabling comprises transferring said electrosurgical power supply via a dedicated relay configured within said motor unit. 
Ellman, in a similar field of endeavor, teaches a controller or main microprocessor (12) [¶’s [0035]-[0038]; FIG. 1] that receives, as input, a user selection (16) for a number of operating parameters which are used to operate a surgical instrument, and which may include, but are not limited to, a surgical mode of operation [i.e., a “desired electrosurgical operational mode”], a power setting, and a power mode [¶[0086]].
            Ellman additionally teaches that a mode test is executed to verify that output RF power (based on the input of user selection (16)) matches the expected values of mode control program (26) of controller (12) (i.e., a “comparison” is made) [¶[0087]].  When verified, power is delivered to the electrosurgical handpiece [¶[0087]].   
Further, it is the Examiner’s position that, as broadly as claimed, mode tester circuit (50) in Ellman [see, e.g., ¶’s [0045], [0087]; FIG. 1] comprises a dedicated relay (switch) in that it 
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the combination of Marczyk and Giurtino to include the operations of comparing, using [the] processor, a type of electrosurgical power supplied with a desired electrosurgical operational mode selected for said at least one at least one surgical mechanical arm; [and] enabling electrosurgical power supply to said at least one surgical mechanical arm only if said type of electrosurgical power supplied matches said desired electrosurgical operational mode, wherein said enabling comprises transferring said electrosurgical power supply via a dedicated relay configured within said motor unit, as a safety precaution, in order to verify that the correct mode was activated based on the selected user input [Ellman, ¶[0087]], and to prevent unnecessary damage to tissue or injury to a patient or surgical personnel based on the delivery of an output power level that is unexpected.   
21.       Regarding claim 2, the combination of Marczyk, Giurtino, and Ellman teaches all of the limitations of claim 1 for the reasons set forth in detail (above) in the Office Action.  
Marczyk further teaches wherein said conducting electrical current through said first electrical conduction pathway comprises conducting current to a first surface of said electrosurgical tissue-manipulating tool [jaw member (40) of end effector (12) includes an electrically conductive surface or seal plate (54) - ¶’s [0068], [0065]; FIGS. 3-4]; and
wherein said conducting electrical current through said second electrical conduction pathway comprises conducting current to a second surface of said electrosurgical tissue-manipulating tool [jaw member (42) of end effector (12) includes an electrically conductive surface or seal plate (58) - ¶’s [0068], [0066]; FIGS. 3-4], said second surface [seal plate (58)] Jaw member 42 includes a series of stop members 60… to define a gap "G" between opposing jaw members 40 and 42 during sealing and cutting of tissue.”)].
22.       Regarding claim 3, the combination of Marczyk, Giurtino, and Ellman teaches all of the limitations of claim 1 for the reasons set forth in detail (above) in the Office Action.  
Marczyk further teaches wherein said desired electrosurgical operational mode of said electrosurgical tissue-manipulating tool is one of: a monopolar electrosurgical mode; a bipolar mode [¶[0099]]; and an uncharged mode [note also Ellman at ¶’s [0086]-[0087]].
23.       Regarding claim 4, the combination of Marczyk, Giurtino, and Ellman teaches all of the limitations of claim 1 for the reasons set forth in detail (above) in the Office Action.  
Marczyk further teaches rotating portions of said at least one surgical mechanical arm [articulating portion (18) and non-articulating portion (20)] using one or more actuators of said motor unit [electric motor (514R) of steering unit (22) of housing (14)], thereby rotating said second electrical conduction pathway (as modified) [¶’s [0114]-[0116]; FIGS. 19-21].
24.       Regarding claim 5, the combination of Marczyk, Giurtino, and Ellman teaches all of the limitations of claim 4 for the reasons set forth in detail (above) in the Office Action.  
Marczyk further teaches wherein said rotating portions of said at least one surgical mechanical arm are actuated by rotating one or more gears of said at least one surgical mechanical arm [spur gear (515) - ¶[0115]; FIG. 20].
25.       Regarding claim 10, the combination of Marczyk, Giurtino, and Ellman teaches all of the limitations of claim 5 for the reasons set forth in detail (above) in the Office Action.  
Marczyk further teaches rotating said tubular body by actuating rotation of said one or more gears of said at least one surgical mechanical arm, thereby rotating said electrosurgical tissue-manipulating tool [¶[0115]; FIGS. 19-20].
claim 12, the combination of Marczyk, Giurtino, and Ellman teaches all of the limitations of claim 1 for the reasons set forth in detail (above) in the Office Action.  
Marczyk further teaches actuating said electrosurgical tissue-manipulating tool using said elongate wire or cable [as broadly as claimed, carrying a potential to jaw member (40) to energize the jaw member comprises “actuating” the electrosurgical tissue-manipulating tool – see ¶’s [0056], [0065], [0068]].
27.       Regarding claim 13, the combination of Marczyk, Giurtino, and Ellman teaches all of the limitations of claim 2 for the reasons set forth in detail (above) in the Office Action.  
Marczyk further teaches wherein said first surface [seal plate (54)] and said second surface [seal plate (58)] of said electrosurgical tissue-manipulating tool define a first jaw and a second jaw respectively, each of said first and second jaws defining an electrosurgical contact [jaw member (40) includes seal plate (54) (¶’s [0068], [0065]; FIGS. 3-4) and jaw member (42) includes seal plate (58) (¶’s [0068], [0066]; FIGS. 3-4), - each jaw defining an electrosurgical contact - ¶[0068] (“Upon activation, the two electrical potentials transmit electrical energy through tissue held between conductive seal plates 54 and 58”)].
28.       Regarding claim 29, the combination of Marczyk, Giurtino, and Ellman teaches all of the limitations of claim 1 for the reasons set forth in detail (above) in the Office Action.  
Marczyk further teaches surgically operating on tissue contacted by said electrosurgical tissue-manipulating tool [e.g., ¶’s [0003], [0020], [0054], [0058], [0059], [0060]].
29.       Regarding claim 30, the combination of Marczyk, Giurtino, and Ellman teaches all of the limitations of claim 29 for the reasons set forth in detail (above) in the Office Action.  
Marczyk further teaches wherein said surgically operating comprises one or more of: cutting [e.g., ¶’s [0054], [0058], [0059], [0067]], coagulating [e.g., ¶[0077]], desiccating, and separating [e.g., ¶’s [0078], [0079]] tissue using said electrosurgical tissue-manipulating tool.
claim 31, the combination of Marczyk, Giurtino, and Ellman teaches all of the limitations of claim 1 for the reasons set forth in detail (above) in the Office Action.  
Ellman further teaches storing said desired electrosurgical operational mode in a memory [¶’s [0038], [0051]]. 
31.       Regarding claim 32, the combination of Marczyk, Giurtino, and Ellman teaches all of the limitations of claim 1 for the reasons set forth in detail (above) in the Office Action.  
Ellman further teaches automatically changing the type of electrosurgical power in response to selection of a different desired electrosurgical operational mode [¶’s [0086], [0087]]. 
32.       Regarding claim 33, the combination of Marczyk, Giurtino, and Ellman teaches all of the limitations of claim 1 for the reasons set forth in detail (above) in the Office Action.  
Ellman further teaches wherein said processor receives an indication of said desired electrosurgical operational mode from a user interface [see ¶[0086] (“In one example, the operating parameters are communicated to the electrosurgical instrument by an input to user selection 16 such as activating a finger switch on a handpiece, activating a foot switch, or by touching a touchscreen feature or a button on an input screen”); see also ¶[0038]] and/or from said electrosurgical power generator.
33.	Regarding claim 34, the combination of Marczyk, Giurtino, and Ellman teaches all of the limitations of claim 1 for the reasons set forth in detail (above) in the Office Action.  
Marczyk further teaches wherein said connecting said motor unit [housing (14)] to said electrosurgical power generator compris[es] connecting a power cable [(26)] between a power connector of the motor unit [(14)] and the electrosurgical generator [¶’s [0057], [0059], [0060]; FIG. 1]. 




34.       Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Marczyk, Giurtino, and Ellman, as applied to claim 5 above, and further in view of U.S. Patent Application Publication No. 2010/0016852 to Manzo et al. ("Manzo").
35.       Regarding claim 6, the combination of Marczyk, Giurtino, and Ellman teaches all of the limitations of claim 5 for the reasons set forth in detail (above) in the Office Action.  
The combination of Marczyk, Giurtino, and Ellman does not, however, teach wherein said one or more gears of said at least one surgical mechanical arm isolate said first electrical conduction pathway from said second electrical conduction pathway.
Manzo, in a similar field of endeavor, is directed to an electrically energized medical instrument that uses one or more drive cables to both actuate mechanical components of a wrist mechanism or an effector and to electrically energize the effector [e.g., Abstract].  Manzo further teaches that it was known to make drive gears (used to control movement of a wrist mechanism or end effector) of plastic or another insulating material [¶[0041]].    
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the combination of Marczyk, Giurtino, and Ellman such that one or more surgical arm gears are made of plastic or another insulating material, which would serve to further isolate said first electrical conduction pathway from said second electrical conduction pathway, in order to provide additional protection against a possible short between the two electrical conduction pathways.

36.       Claims 7 & 8 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Marczyk, Giurtino, and Ellman, as applied to claim 1 above, and further in view of U.S. Patent Application Publication No. U.S. Patent Application Publication No. 2016/0151115 to Karguth et al. ("Karguth").
claims 7 & 8, the combination of Marczyk, Giurtino, and Ellman teaches all of the limitations of claim 1 for the reasons set forth in detail (above) in the Office Action.  
The combination of Marczyk, Giurtino, and Ellman does not, however, teach wherein said first electrical conduction pathway includes a first slip ring disposed within said motor unit; and wherein said second electrical conduction pathway includes a second slip ring disposed within said motor unit; said method comprising rotating said first and second slip rings by a gear which couples said first and second slip rings and electrically isolates said first slip ring from said second slip ring (claim 7); nor wherein rotation of said first slip ring and said second slip ring is about a coaxial axis of rotation (claim 8).
            However, the use of coaxial slip rings as part of electrical conduction pathways for supplying power to end effectors was known in the art, before the effective filing date of the claimed invention.   
As one example, Karguth, in a similar field of endeavor, teaches a device for robot-assisted surgery, comprising an instrument unit (300) which includes a surgical instrument (500) and a sterile unit (400) for coupling surgical instrument (500) to drive elements of a coupling unit (100) of at least one non-sterile manipulator arm (12) [see, e.g., Abstract, FIG. 15, and FIG. 11].  Karguth additionally teaches an electrical transmitting element with a first electrical contact (422) designed as a slip ring [first slip ring] and a second electrical contact (423) designed as a slip ring [second slip ring], which, when coupling the sterile unit (400) to the coupling unit (100), establish an electrical connection with the electrical contacts (106, 108) of the coupling unit (100) for transmitting high-frequency electrical energy for high-frequency surgery [¶[0126]; see also ¶’s [0044], [0045], [0049]].  Sterile unit (400) has a rotationally driven element (412, 414) couplable to the rotatory drive element (114, 116) [¶[0124], and the slip rings are electrically insulated from one another [¶[0137]].  Further, rotation of said first slip ring 
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the combination of Marczyk, Giurtino, and Ellman such that said first electrical conduction pathway includes a first slip ring disposed within said motor unit; and wherein said second electrical conduction pathway includes a second slip ring disposed within said motor unit; said method comprising rotating said first and second slip rings by a gear which couples said first and second slip rings and electrically isolates said first slip ring from said second slip ring; and wherein rotation of said first slip ring and said second slip ring is about a coaxial axis of rotation, as taught by Karguth, since such modification amounts merely to the substitution of one known electrical conduction pathway configuration for another, yielding predictable results to one of ordinary skill in the art.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).

Response to Arguments
38.	As noted above, the 07/26/21 Amendment has overcome the claim objections and the rejections under §§ 112(b) & 103 previously set forth in the 04/27/21 Action. 
39.	New claim objections and grounds of rejection under § 112(b) & § 103 are set forth herein, necessitated by Applicant’s Amendment.
40.	The prior rejection of independent claim 1 under § 103 has been updated to demonstrate how the new claim limitations are met by the combination of Marczyk, Giurtino, and Ellman. 




Conclusion
41.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bradford C. Blaise whose telephone number is (571)272-5617.  The examiner can normally be reached on Monday - Friday 8 AM-5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 571-272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BCB/
Examiner, Art Unit 3794
 
/DANIEL W FOWLER/Primary Examiner, Art Unit 3794